DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a layered product as recited in claim 1.
	The closest prior art, Ishiwari et al., U.S. Patent Number 6,994,908, teaches a laminated article comprising a PTFE sheet 1 having a specific gravity of not less than 2.175 and a thickness of 1 to 4 mm; a heat-meltable resin film or sheet 3; and a heat resistant woven fabric 4 wherein the heat resistant woven fabric is in contact with the heat-meltable resin.  Additionally, Ishiwari teaches that the heat resistant woven fabric can include a glass fabric.  


    PNG
    media_image1.png
    457
    751
    media_image1.png
    Greyscale

Ishiwari fails to teach or suggest that the glass cloth being a fabric including a bulked glass yarn that includes intertwined glass filaments wherein the glass cloth is in contact with the hot-melt resin layer and is layer that is impregnated with the hot-melt-resin between the strands of the bulked glass yarn and between the glass filaments.

	In summary, claims 1-2 and 6 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786